Citation Nr: 1109191	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for bilateral shoulder disability.

3.  Entitlement to service connection for low back disability.

4.  Entitlement to service connection for respiratory disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel



INTRODUCTION

The Veteran had active duty service in the Navy from August 1961 to July 1965.  He has also reported subsequent Merchant Marine service. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board previously remanded this case for further development in June 2007 and June 2009.

The issue of entitlement to service connection for headaches was also on appeal and previously remanded by the Board.  However, in a subsequent November 2010 rating decision, the RO granted service connection for tension headaches.  As this was a full grant of the benefit sought on appeal, this matter is no longer in appellate status.  


FINDINGS OF FACT

1.  Neck disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service. 

2.  Bilateral shoulder disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service.

3.  Low back disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is it otherwise related to such service or to any injury during service.

4.  Respiratory disability was not manifested during the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  Neck disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Bilateral shoulder disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Low back disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to be incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Respiratory disability was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in October 2004, March 2006, June 2007 and June 2009 VCAA letters, the appellant was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The appellant was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  In this case, the RO provided VCAA notice to the Veteran in October 2004, which was prior to the December 2004 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  The Board recognizes that subsequent VCAA notices were provided after the initial decision.  However, the deficiency in the timing of these notices was remedied by readjudication of the issues on appeal in the subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, the appellant was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the March 2006, June 2007 and June 2009 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, service personnel records, VA treatment records, a private opinion and VA examination reports.  In its June 2007 remand, the Board directed the RO to also attempt to obtain copes of any medical records associated with the Veteran's reported Merchant Marine service.  However, in June 2007, the National Personnel Record Center (NPRC) provided that it had no additional treatment records for the Veteran beyond the service treatment records already sent to VA.  Accordingly, the RO has met its duty to assist and substantially complied with the June 2007 remand and any further attempts to obtain such records would be futile.  See Stegall v. West, 11 Vet.App. 268 (1998); Dyment v. West, 13 Vet.App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant.   

The Veteran was afforded a VA examination in July 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's duties to the claimant have been fulfilled with respect to the issues on appeal. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It appears that the Veteran is claiming that injuries occurred during his Merchant Marine service.  The Board notes here that for VA purposes, service in the Merchant Marines is not considered active duty under the statutes and regulations governing awards of service connection.  See 38 C.F.R. § 3.7 (2005).  There are only two exceptions to this rule: where merchant seamen served on blockships in support of Operation Mulberry, and where merchant seaman served in oceangoing service during the period of armed conflict from December 7, 1941 to August 15, 1945, both of which are inapplicable in this instance.  

Neck Disability, Bilateral Shoulder Disability and Low Back Disability

The Veteran is seeking entitlement to service connection for neck disability, bilateral shoulder disability and low back disability.  As the Veteran has asserted that these disabilities were caused by the same incidents in service and the same medical evidence pertains to these disabilities, the Board has addressed them all under the same analysis.  Service treatment records are silent with respect to any complaints of neck, shoulder or back pain or injuries to the neck, shoulder or back.  However, they do document that the Veteran sought treatment for numerous unrelated disorders.  Importantly, the Veteran's July 1965 service examination prior to discharge showed that his neck, upper extremities and spine were all clinically evaluated as normal.  

The first post service evidence of any sort of disability is when the Veteran filed his current claim for service connection in July 2004.  At that time, he reported injuring his neck, shoulders and back during the period from August 1967 to October 1967 when he fell down a ladder in the engine room and hit his head on the bulk head.  He also indicated that he injured his low back when he slipped in the engine room sometime between January and May, 1968.  In a subsequent, October 2004 statement, he indicated that his neck, bilateral shoulder and low back disabilities were the result of several falls aboard ships while at sea.  In his January 2005 notice of disagreement, he indicated that he disagreed with the prior denial because his service medical records had not been obtained from the Merchant Marines.  In his substantive appeal, he indicated that his injuries were due to being on land months at a time unloading supplies and asserted that the VA should obtain ship logs for injuries while sustained while on board the ship.  

The first post service medical evidence of record is an August 2006 private opinion from Stephen Kit Taylor, DC, DABCN, NMD, which was identified as a neurologist chiropractor.  The examiner observed that the Veteran joined the Navy in 1961 and served honorably until 1965.  He then went on to serve in the Merchant Marines, and while doing so delivered ammunition to Cameron Bay in Vietnam.  The Veteran complained of ongoing neck, low back and left shoulder pain.  He reported falling head first down a ladder and landing on his left shoulder and mid back while in service.  The examiner diagnosed the Veteran with neuropsychological lesion of his thalamic nuclei, specifically nucleus ventralis posterior, which was due to deafferentation mechanoreceptors of his cervical, lumbar and sacroiliac spine.  Importantly, the examiner opined that the injuries and stress suffered by the Veteran while serving in the military largely contributed to his present condition.  The examiner concluded that the he felt the Veteran's condition was due to an earlier improperly treated physical injury that according to the Veteran occurred while serving his country.  

Based on this opinion, in June 2007, the Board remanded this case for a VA examination.  The Veteran was afforded a VA examination in January 2009.  In pertinent part, the examiner diagnosed the Veteran with left shoulder old healed left clavicle fracture without significant arthritis, right shoulder prior clavicle fracture with mild acromioclavicular arthritis, cervical spine degenerative joint disease and lumbar spine degenerative disc disease.  The Veteran reported cervical neck pain and bilateral shoulder pain since the 1970s when he fell down a stairway while in the Merchant Marines.  Further, he reported that he suffered trauma to his back when he was involved in a motor vehicle accident in 1966 while riding a motorcycle.  Significantly, the examiner opined that even though there was no evidence in the service treatment records, per the Veteran, all the disabilities had their onset during active service/Merchant Marine.  Importantly, the examiner did not distinguish between the two types of service.  Further, the examiner did not offer an opinion as to whether it was at least as likely as not that these disabilities incurred during service or provide a rational for his opinion.  Accordingly, in its June 2009 remand, the Board found that the opinion was not responsive to the questions posed by the Board in the June 2007 remand and the opinion was, therefore, inadequate for informed appellate review.  

The Veteran was afforded another VA examination in July 2009.  The claims file was reviewed.  With respect to his neck and left shoulder disabilities, the Veteran reported that he strained his neck and shoulders when he fell down a ladder while on board the ship in 1962 or 1963.  He indicated that he was evaluated by the ship corpsman at that time.  The Veteran could not recall when his right shoulder started hurting.  With respect to his neck, he also indicated that he fell down a ladder again while in the Merchant Marines.  Subsequently, he was involved in a truck accident in 1975 where he strained his neck and shoulders and fractured his left clavicle.  He also sustained another strain of his neck while working on the railroad in the mid-1990s.  He reported another car accident in the mid-1990s at which time he dislocated the right shoulder.  With respect to the lumbar spine, the Veteran could not recall a specific injury during service, but stated that he was involved in numerous truck, plain and car accidents both during and after service.  He recalled a specific car accident while in the Navy although he could not recall the exact date, but believed it was in 1962 at which time he strained his lower back.  He denied treatment for low back symptoms or injury in service.  

After examining the Veteran, the examiner gave the following diagnoses: left clavicle fracture, healed, without evidence for current left shoulder joint abnormality based on essentially normal physical and radiographic examinations; right shoulder acromioclavicular degenerative joint disease; degenerative disc disease of the cervical spine; and degenerative disc disease of the lumbar spine.  The examiner opined that these disabilities were less likely than not to have occurred in service in the absence of service medical records to substantiate the reported injuries.  The examiner continued that the Veteran had also reported additional injuries after service.  Moreover, he noted with respect the cervical spine and lumbar spine, service treatment records revealed only normal examinations of the spine.  

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

There is no other medical evidence of record.  Further, although the Veteran has requested that VA obtain ship logs to verify his reported injuries.  Service personnel records showed that the Veteran was stationed on three different ships while on active duty service and he did not provide specific enough dates during which these injuries occurred so that ship logs could be reviewed.  Moreover, again, with the exception of the most recent VA examination, he has primarily asserted that the injuries occurred while he was in the Merchant Marines.  

Initially, although unclear, it appears that the Veteran also seemed to attribute his disabilities to herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R.  § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Importantly, the disabilities on appeal are not one of the enumerated diseases for which presumptive service can be granted.  Nevertheless, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, in the instant case, the Veteran's military personnel record shows that the Veteran did not serve in the Republic of Vietnam at any time.  Importantly, the Veteran was not awarded any service medals that indicate Vietnam service.  Moreover, his statement to Dr. Taylor indicated that he was actually in Vietnam while in the Merchant Marines, which again, is not considered active duty service.  Accordingly, the regulations pertaining to herbicide exposure are not applicable to the instant case.  

After reviewing the totality of the evidence of record, the Board must conclude that service connection for neck disability, bilateral shoulder disability and low back disability is not warranted.  With respect to the left shoulder, the Board finds that there is no evidence of a current disability for which VA compensation may be awarded.  After thoroughly examining the Veteran and reviewing the claims file, including x-rays, the most recent July 2009 VA examiner found no current left shoulder joint abnormality.  The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  The Board recognizes that the Veteran has reported left shoulder pain, but pain alone, without a diagnosed or identifiable underlying malady or condition does not in itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), aff'd sub nom. Sanchez-Benitez v. Principi, 259 F. 3d 1356 (Fed. Cir. 2001).  Moreover, as discussed in more detail below, even assuming the Veteran does have a current left shoulder disability, given the lack of competent and credible evidence of an in-service incident and a nexus to any incident, service connection would still not be warranted.  In fact, the July 2009 VA examiner opined that this condition was less likely as not to have occurred in service given the absence of service medical records to substantiate a left clavicle or shoulder injury/condition.  

Further, with respect to the neck, right shoulder and low back, although the examiner did provide a current diagnosis, service treatment records are silent with respect to any complaints of neck, right shoulder and low back problems during active duty service.  Further, there is no competent medical evidence of arthritis of these joints within one year of discharge from active duty service, so the service incurrence of these disabilities may not be presumed.  Moreover, the highly probative July 2009 VA examination report found that it was less likely than not that any of the Veteran's current disabilities were related to service given the lack of documentation in service and the post service injuries.  The Board recognizes that the August 2006 private opinion appears to relate the Veteran's disabilities to service.  However, this opinion primarily relies on the Veteran's own history, which as discussed in more detail below, the Board has deemed not credible.  Further, this opinion also fails to distinguish between the Veteran's active duty service and Merchant Marine service.  Thus, this opinion cannot be considered competent medical evidence.  The Board also finds it significant that the first post-service evidence of any disabilities was in July 2004 when the Veteran filed his current claim, approximately 29 years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating that his current disabilities are due to injuries suffered during his active duty service.  However, medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service.  Further, he is also competent to report a continuity of symptoms since service.  However, any current assertions by the Veteran are inconsistent with the other evidence of record which showed no pertinent complaints during active duty service or over many years after service.  Importantly, while service treatment records document that the Veteran sought treatment in service for unrelated disorders, the records are silent with respect to any treatment for this disabilities.  Moreover, the Veteran stated at the most recent VA examination that he sought treatment in service.  However, it would be reasonable to assume that if he had sought treatment, it would be documented in his medical records.  He also failed to report any ongoing symptoms at his discharge examination.  It would also be reasonable to assume that if the Veteran was in fact experiencing ongoing symptoms, he would have reported them at that time.  These facts diminish the Veteran's credibility as to the occurrence of any incident in service.  Moreover, in his initial claim and the January 2009 VA examination, the Veteran gave dates of injuries that coincided with his service with the Merchant Marines.  In his notice of disagreement, he also indicated that the injuries occurred during his time with the Merchant Marines by asserting that these records needed to be obtained.  It appears that it was not until he was informed that his service in the Merchant Marines was not considered active duty for service connection purposes that he changed the dates to a period while on active duty.  In fact, the first time during the course of the appeal that the Veteran provided dates of injuries during active duty service was at the July 2009 VA examination.  Given that he provided different dates for the alleged injuries, the Veteran cannot be considered a reliable historian and his credibility is further diminished.  

Further, it is reasonable to expect that the Veteran would have reported ongoing problems with his neck, shoulders and low back since service if he was in fact experiencing them.  Again, the first evidence of any complaints is when he filed his claim in July 2004, which again was approximately 29 years after his discharge from active duty service.  His failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  Accordingly, the Board finds that the Veteran is not credible to the extent that he reports any injuries during active duty service as well as a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."   Thus, his statements have no probative value and are outweighed by the highly probative July 2009 VA examination.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for neck disability, bilateral shoulder disability and low back disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Respiratory disability

The Veteran is also seeking service connection for respiratory disability.  As there is some indication that the Veteran's asthma may have pre-existed service, the Board observes that the his August 1961 service entrance examination showed that the nose, sinuses, lungs and chest were clinically evaluated as normal.  Further, in his contemporaneous medical history, the Veteran also denied any history of asthma or shortness of breath.  Another service examination in November 1961 also showed that the nose, sinuses, lungs and chest were clinically evaluated as normal.   Moreover, while service treatment records do document findings of an upper respiratory infection in August 1961 and of rhinorrhea and an upper respiratory infection in October and November 1964, the records are silent with respect to any diagnosis of a chronic upper respiratory disability.  However, they do document that the Veteran sought treatment for numerous unrelated disorders.  An April 1964 chest x-ray was negative.  Importantly, the Veteran's July 1965 service examination prior to discharge showed that his nose, sinuses, lungs and chest were again clinically evaluated as normal.  

The first post service evidence of any sort of disability is when the Veteran filed his current claim for service connection in July 2004.  At that time, he did not report any details as to the onset of his respiratory disability.  In a subsequent, October 2004 statement, he indicated that his respiratory problems were a direct result of breathing fumes and exposure to harsh vapors while working in a ship's engine room.  In his January 2005 notice of disagreement, he indicated that he disagreed with the prior denial because his service medical records had not been obtained from the Merchant Marines.  In his substantive appeal, he indicated again that his respiratory disability was from breathing diesel fumes.  

Again, the first post service medical evidence of record is the August 2006 private opinion from Dr. Taylor.  As noted above, the examiner observed that the Veteran joined the Navy in 1961 and served honorably until 1965.  He then went on to serve in the Merchant Marines, and while doing so delivered ammunition to Cameron Bay in Vietnam.  The Veteran reported a past history that including difficulty breathing.  He also reported sinus discomfort with a history of infections that had been occurring for a number of years.  He indicated that he first noticed sinus difficulty while in the Navy, but that it did clear up for a number of years.  Nevertheless, although tenderness was observed in the maxillary sinuses bilaterally,  it does not appear that the examiner further examined the Veteran's upper respiratory system and he did not provide a diagnosis of a chronic respiratory disability.  Rather, the examiner's diagnosis primarily pertained to an unrelated neurological dysfunction.  Further, although the examiner opined that the injuries and stress suffered by the Veteran while serving in the military largely contributed to his present condition, given the lack of diagnosis, it does not appear that he was offering opinion with respect to any respiratory disability.    

At the January 2009 VA examination, the examiner diagnosed the Veteran with asthma.  The Veteran reported episodes of wheezing over the years that started during his service period, but the examiner observed that there was no documentation of such found in the service treatment records.  Significantly, the examiner opined that even though there was no evidence in the service treatment records, per the Veteran, all the disabilities had their onset during active service/Merchant Marine.  Importantly, again, the examiner did not distinguish between the two types of service.  Further, the examiner did not offer an opinion at to whether it was at least as likely as not that these disabilities incurred during service or provide a rational for his opinion.  Accordingly, in its June 2009 remand, the Board found that the opinion was not responsive to the questions posed by the Board in the June 2007 remand and the opinion was, therefore, inadequate for informed appellate review.  

After reviewing the claims file and examining the Veteran, the July 2009 VA examiner also gave a diagnosis of asthma.  The Veteran reported that he was diagnosed with asthma as a child, which had waxed and waned over his lifetime.  The Veteran provided that he did not receive evaluation or treatment for asthma while in service.  The examiner opined that asthma was less likely than not to have occurred in service or as a result of service in the absence of service medical records to substantiate an obstructive lung condition and since the Veteran reported that asthma was present as a child.  The examiner continued that the Veteran had multiple upper respiratory infections in service, which do not place one at a greater risk for developing asthma.    

Given that the claims file was reviewed by the examiner and the examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient for appellate review and of high probative value.  

Initially, although unclear, it appears that the Veteran also seemed to attribute his disability to herbicide exposure.  Importantly, asthma is not one of the enumerated diseases for which presumptive service can be granted.  Further, again, in the instant case, the Veteran's military personnel record shows that the Veteran did not serve in the Republic of Vietnam at any time.  Importantly, the Veteran was not awarded any service medals that indicate Vietnam service.  Moreover, his statement to Dr. Taylor indicated that he was actually in Vietnam while in the Merchant Marines, which again, is not considered active duty service.  Accordingly, again, the regulations pertaining to herbicide exposure are not applicable to the instant case.  

After reviewing the totality of the evidence of record, the Board must conclude that service connection for a respiratory disability is not warranted.  The Board observes that at the most recent VA examination, the Veteran reported having problems with asthma as a child.  Regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  As there was no finding of a chronic respiratory disability, including asthma, on the Veteran's August 1961 service entrance examination, the Veteran is presumed sound with respect to this disability.  

Significantly, although there were documented instances of upper respiratory infections in service, service treatment records are silent with respect to any findings of a chronic upper respiratory disability or complaints of wheezing.  Importantly, the Veteran's discharge examination found that the Veteran's nose, sinuses, lungs and chest were clinically evaluated as normal.  Moreover, the highly probative July 2009 VA examination report found that it was less likely than not that any of the Veteran's current disabilities were related to service given the lack of documentation in service and the Veteran's own reports of asthma as a child.  The examiner also continued that the upper respiratory infections in service did not place the Veteran at a greater risk for developing asthma.  The Board recognizes that the August 2006 private opinion appears to generally relate the Veteran's disability to service.  However, this opinion failed to provide a clear diagnosis or opinion with respect to any respiratory disability, and primarily relies on the Veteran's own history, which as discussed in more detail below, the Board has deemed not credible.  Further, this opinion also fails to distinguish between the Veteran's active duty service and Merchant Marine service.  Thus, this opinion cannot be considered competent medical evidence.  The Board also finds it significant that the first post service evidence of any upper respiratory disability was in July 2004 when the Veteran filed his current claim, approximately 29 years after service, so there is no supporting medical evidence of a continuity of pertinent symptomatology.  A lengthy period without evidence of treatment may also be viewed as evidence weighing against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

The Board acknowledges the Veteran's statements indicating that his current respiratory disability is due to harsh fumes inhaled during service.  Again, when applying the case law discussed above, here, the Veteran is competent to say that he experienced symptoms while in service.  Further, he is also competent to report a continuity of symptoms since service.  

Nevertheless, the Board must find that the Veteran is not competent to provide a nexus opinion linking any current respiratory disability to exposure to fumes in service because he has not demonstrated any medical knowledge or expertise.  Hence he is a "layperson," not a medical expert.  A layperson is not categorically unable to render a competent diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (laypersons capable of diagnosing varicose veins due to the unique and readily identifiable and observable features of varicose veins).  However, all conditions are not amenable to lay diagnosis.  Of importance is the complexity of the question at issue.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a layperson is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions, such as a type of cancer).  In the instant case, the question of whether any current respiratory disability is linked to exposure to harsh fumes in service is a question too complex to be addressed by other than expert evidence.  Hence, any link offered by the Veteran is not competent evidence.  

Further, any current assertions by the Veteran concerning his lay-observable symptoms are inconsistent with the other evidence of record which showed no pertinent complaints during active duty service or over many years after service.  Importantly, while service treatment records document upper respiratory infections, the records are silent with respect to any complaints of wheezing or shortness of breath as subsequently asserted by the Veteran.  The discharge examination also found no findings of a chronic respiratory disability.  It would be reasonable to assume that if the Veteran was experiencing breathing problems, he would have reported them at that time.  These facts diminish the Veteran's credibility as to symptoms suffered in service.   Further, to Dr. Turner, the Veteran reported an onset of shortness of breath during his time in the Navy; however, at the most recent VA examination, he indicated that he had problems with asthma as a child.  These inconsistencies also diminish the Veteran's credibility.  

Further, it is reasonable to expect that the Veteran would have reported ongoing respiratory problems since service if he was in fact experiencing them.  Again, the first evidence of any complaints is when he filed his claim in July 2004, which again was approximately 29 years after his discharge from active duty service.  His failure in this regard also diminishes his credibility regarding a continuity of symptoms since service.  Moreover, the August 2006 private examination indicated that the Veteran reported that he did not have symptoms for quite some time after service.  Accordingly, the Board finds that the Veteran is not credible to the extent that he reports any injuries during active duty service as well as a continuity of symptoms since service.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.)."   Thus, his statements have no probative value and are outweighed by the highly probative July 2009 VA examination.  

In conclusion, a preponderance of the evidence is against the Veteran's claim for respiratory disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for neck disability, bilateral shoulder disability, low back disability and respiratory disability is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


